Dykman, J.
This action was commenced to procure the cancellation and nullification of certain deeds of conveyance of real property made by Robert H. Johnston, deceased, to the defendant, upon the ground of mental incapacity of the grantor, and fraud and undue influence on the part of the defendant. The action was tried before a judge without a jury, and he has found all the facts against the plaintiff and in favor of the defendant, and directed judgment in her favor, and the plaintiff has appealed from the judgment. A full and careful examination of the testimony shows its failure to sustain the allegations in the complaint, and shows that the finding of the court is fully sustained by the evidence. The case turned entirely upon questions of fact, and we concur with the conclusions of the trial judge. The judgment should be affirmed, with costs.